As filed with the Securities and Exchange Commission on April 21, 2010 811- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name:Center Coast MLP Fund Address of Principal Business Office: 1100 Louisiana Street Suite 4550 Houston, Texas 77002 Telephone Number: (866) 916-0540 Name and address of agent for service of process: Steven W. Sansom Center Coast Capital Advisors, LP 1100 Louisiana Street Suite 4550 Houston, Texas 77002 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A:YES [ X ]NO [] SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940 the Registrant has caused this notification of registration to be duly signed on its behalf in the City of Houston in the State of Texas on the 21st day of April, 2010. CENTER COAST MLP FUND By: /s/ Dan C. Tutcher Dan C. Tutcher Chief Executive Officer and Sole Trustee Attest: /s/ Steven W. Sansom Steven W. Sansom Principal, Center Coast Capital Advisors, LP 2
